Final Office Action on the Merits

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Status of the Application
Claims 1, 6-8, 12, 14-29, 31, 34-38, 41-43 and 47-52 are pending in the present application.

Double Patenting
(i) The rejection of claims 1, 6-8, 12, 14-29, 31, 34-38, 41-43 and 47-52 on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Patent Nos. (i) 6,350,738; (ii) 6,486,148; (iii) 6,767,904; (iv) 7,598,234; (v) 7,754,705; (vi) 9,155,746; (vii) 9,161,942; (viii) 9,314,472; (ix) 9,387,215; (x) 9,434,759; (xi) 9,603,859; (xii) 9,694,019; (xiii) 9,867,836; (xiv) 9,931,350; (xv) 9,943,529; (xvi) 10,155,788; (xvii) 10,220,045; (xviii)10,226,550; (xix) 10,441,595; or (xx) 10,568,893 in view of Elder et al. (J. Pharmaceutical Sciences, 2010, cited by applicant on IDS submitted 03/01/2018) and
(ii) The provisional rejection of 1, 6-8, 12, 14-29, 34-38, 41-43, 47 and 49-51 on the ground of nonstatutory double patenting as being unpatentable over claims of copending Application Nos. (i) 14/208,082; (ii) 14/341,304; or (iii) 14/515,858 in view of Elder et al. (J. Pharmaceutical Sciences, 2010, cited by applicant on IDS submitted 03/01/2018) are maintained.
	Applicant argues the rejection does not distinguish between references that make no mention of NDSA salts of CSA compounds and those do and, thus, Applicant does not know which of the rejections are proper and which are not.  Applicant also notes that he will consider filing a Terminal Disclaimer over reference that discloses NDSA salts of CSA compounds at such time as the claims are otherwise found to be allowable over the prior art of record.  Applicant argument was noted.
However, as noted above, the rejection is in view of Elder et al. and, thus, even if the reference does not teach NDSA, the examiner is unclear as to why the rejection(s) would not be proper.  
It is also noted that applicant stated that he will consider filing a Terminal Disclaimer over reference that discloses NDSA salts of CSA compounds at such time as the claims are otherwise found to be allowable over the prior art of record.
The rejections are maintained as indicted above.

Claim Rejections - 35 USC § 112
The rejection of claims 1, 6, 12, 14-29, 34-38, 41-43, 47 and 49-51 under 35 U.S.C. 112(b) is withdrawn.
For the record, claims 5, 7-11, 13 and 30 as cited by applicant were not rejected under 35 USC 112(b) in the Office Action dated 05/06/2021.  Said claims were cancelled by applicant in the Response submitted 03/19/2021.

The rejection of claim 7 and 8 under 35 U.S.C. 112(b) is maintained.
Applicant argues 
claim 7 was amended to depend from claim 6, which provides proper antecedent basis;
the Office Action further makes the following statement: “Additionally, it would be unclear how groups such as, optionally substituted 5 to 10 membered heteroaryl, optionally substituted 5 to 10 membered heterocyclyl, optionally substituted C3-Cio carbocyclyl, optionally substituted amide, or a suitable amine protecting group.  Correction or clarification is requested”.  Because said sentence ends abruptly without explaining what is “unclear” about the recited constituents, applicant cannot determine how to provide “correction or clarification”;
the Office Action further states: “It should be noted that the definition of “aryl” as set forth in the present specification would not read on groups such as heteroaryl and heterocyclyl (see definition given in paragraph [0036] of the present specification.”  According to applicant, paragraph [0036] refers to fused rings A, B, C, and D, and, thus, it does not apply to the constituents recited in claim 7. However, these constituents are disclosed in paragraph [0132] of the application as filed and are to be given their ordinary meaning. The terms “aryl”, “heteroaryl”, “heterocyclyl, and “heteroaryl” have well understood meanings in the art.
Applicant’s argument was considered but not persuasive for the following reasons.
21 and R22.  Claim 8 was also rejected under 35 USC 112(b) and it continues to be dependent on parent claim 1 and recite R21 and R22.
Second, the examiner notes the abrupt end of the statement “Additionally, it would be unclear how groups such as, optionally substituted 5 to 10 membered heteroaryl, optionally substituted 5 to 10 membered heterocyclyl, optionally substituted C3-Cio carbocyclyl, optionally substituted amide, or a suitable amine protecting group”.  However, (i) the very next statement notes that “aryl” would not read on said groups and (ii) applicant is directed to paragraph #7 of the previous Action mailed on 06/05/202, which clearly notes that “it is unclear how said groups are encompassed by the definition of R21 and R22”.  
Applicant argues paragraph [0036] refers to fused rings A, B, C and D and paragraph [0132] discloses said groups.
The issue is not the plain meaning of the terms “heteroaryl”, “heterocyclyl, and “heteroaryl” or the fact that they are disclosed in paragraph [0132].  
As noted by applicant, said terms are well known in the chemical art and, thus, their “ordinary” meaning would have been known to the skilled artisan in the art at the time of the present invention.  The issue is that the terms lack antecedent basis, i.e., parent claim 6 does not recite said terms and, the term “aryl” as defined by the present specification does not encompass said terms.  
 Paragraph [0036] states:
[0036] As used herein, "aryl" refers to a carbocyclic (all carbon) monocyclic or multicyclic aromatic ring system (including fused ring systems where two carbocyclic - Docket No. 19250.37.2 number of carbon atoms in an aryl group can vary. For example, the aryl group can be a C6- C14 aryl group, a C6-C10 aryl group, or a C6 aryl group (although the definition of C6-C10 aryl covers the occurrence of "aryl" when no numerical range is designated). Examples of aryl groups include, but are not limited to, benzene, naphthalene and azulene. An aryl group may be substituted or unsubstituted.
As set forth in paragraph [0036], the use of “aryl” is meant to refer to a carbocyclic aromatic ring system.  Because said paragraph clearly states the use of aryl “herein” refers to carbocyclic aromatic ring system, the examiner disagrees that said paragraph refers to the fused rings A, B, C, and D.  It is noted that none of said A, B, C or D ring is an aryl ring.
It is suggested that applicant incorporate said terms into parent claim 6 and amend claim 8 to depend from claim 7.
For these reasons, the rejection of claim 7 and 8 under 35 U.S.C. 112(b) is maintained.

Claim Rejections - 35 USC § 103
The rejection of claim 1, 6-8, 12, 14-29, 31, 34-38, 41-43 and 47-52 under 35 U.S.C. 103 over Genberg et al. (WO 2014/107740) in view Elder et al. (J. Pharmaceutical Sciences, 2010, cited by applicant on IDS submitted 03/01/2018) is withdrawn.

The rejection of claim 1, 6-8, 12, 14-29, 31, 34-38, 41-43 and 47-52 under 35 U.S.C. 103 over Genberg et al. (US 2013/0243842) in view of Berge et al. (J. of Pharmaceutical Sciences, 1977, cited by applicant on IDS submitted 08/18/2016) and Elder et al. (JU. Pharmaceutical Sciences, 2010, cited by applicant on IDS submitted 03/01/2018) is maintained. 
Genberg et al. (US 2013/0243842) teaches cationic steroidal antimicrobials of the formula:

    PNG
    media_image1.png
    228
    305
    media_image1.png
    Greyscale
or pharmaceutically acceptable salt thereof and exemplifies compounds such as:

    PNG
    media_image2.png
    252
    618
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    116
    432
    media_image3.png
    Greyscale
(see the entire article, especially Abstract; paragraphs 0025-0027, 0043, 0113-0117, 0142-0148; claims 71-75; see compounds recited by instant claims 31, 48 and 52
The compounds are useful for treating bone diseases (see Abstract; paragraphs 0003, 0007) and 
Pharmaceutically acceptable salts including hydrochloride salt (for example, tri- hydrochloride salt); sulfate and sulfonic salts (for example, methanesulfonate, ethanesulfonate, toluenesulfonate, 1,2-ethanedisulfonate, 2-hydroxyethanesulfonate, benzenesulfonate, 2-naphthalenesulfonate and naphthalenesulfonate) (see paragraphs 0027, 0116-0117, 0124, 0142-0143; claims 74-75) and
Crystalline forms thereof (see paragraph 0043; see instant claim 47).

The claims differ from the reference by reciting the di-addition salt of 1,5- naphthalenedisulfonic acid (see instant claims 1, 47 and 51).

However,
Berge et al. teaches
napsylate (i.e., 2-naphthalenesulfonate as disclosed by Genberg) and napadisylate (i.e., 1,5-naphthalenedisulfonate as instantly claimed) as commercially marketed salts (see Tables I and Il) and
salt formation is a means of altering the physical, chemical and biological characteristics of a drug without modifying its chemical structure and preferred form of the many salts synthesized is based on factor such as ease of crystallization, yield, stability, flowability, etc. (see for example, page 1, 1st  and 2nd paragraphs; Conclusion) and
Elder et al. teaches
Salt formation is an extremely useful approach for the optimization or modification of the physiochemical, processing, biopharmaceutical or therapeutic properties of drug substance (see page 2949, Utility of Sulfonic Acids as Pharmaceutical salts);
sulfonic acid salts provide significant advantage from a salt formation and polymorphic form perspective; processing advantages; melting point and stability advantages, etc. (See Utility of Sulfonic Acids as Pharmaceutical salts, page 2952-2958);
exemplifies methanesulfonate, ethanesulfonate, toluenesulfonate, 1,2- ethanedisulfonate and benzenesulfonate as disclosed by Genberg and 1,5-naphthalenedisulfonate as instantly claimed as sulfonic acid salts frequently used in pharmaceutical art (See page 2950, Table 1), and
the formation of multiple protonated salts, (i.e., mono-, di- or tribasic salts) based on differing stoichiometries (see the entire article, especially page 2949, Utility of Sulfonic Acids as Pharmaceutical salts; page 2950, Table 1; page 2951, Salt Formation and Form (Polymorph) Consideration; page 2952, right col., 1st full paragraph; page 2954, Melting Point and Stability Advantages, etc.,).

While Genberg teaches pharmaceutically acceptable salts of CSAs, it does not exemplify any specific salts.
However, based on the knowledge in the pharmaceutical art at the time of the present invention, as evidenced by Berge and Elder, the motivation to make pharmaceutical salts of CSAs, including the claimed di-addition salt of 1,5-
As noted above, Genberg discloses the compounds can be in the form of a tri- hydrochloride salt and Elder teaches the formation of multiple (including di-basic salt) protonated salts of sulfonic acid based on the stoichiometies (said would have been known to one of skill in the chemical/pharmaceutical art at the time of the present invention).  Based on the teachings of the cited references and the level of skill of the ordinary artisan in the pharmaceutical at the time of the present invention, the formation of the claimed di-addition salt of 1,5-naphthalenedisulfonic acid is rendered prima facie obvious.  Again, the motivation would be to obtain CSA compounds with improved properties and similar properties as taught by Genberg.

Additionally, as noted by the court,
forming salts from known compounds are prima facie obvious.  In re Williams, 89 USPQ 396 (CCPA 1951); and
"The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages." Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382. Furthermore, it is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not In re Williams, 36 F.2d 436, 
438 (CCPA 1929). All found in MPEP § 2144.05(II)(A).
Therefore, the claimed invention is rendered prima facie obvious. 

Response to Arguments
Applicant argues
Genberg does not teach or suggest a di-addition salt of 1,5-naphthalene disulfonic acid and CSAs, as are disclosed in paragraphs [0147] and [0152] of the Application;
The Examples in the Application and the Savage Declaration show that di-addition salts of 1,5-naphthalene disulfonic acid and CSA compounds had unexpectedly superior properties compared to several other acid addition salts;
The skilled artisan would understand that whether the acid addition salt of a CSA and NDSA were a mono-, di-, tri- or tetra-addition salt would depend on the number of molar equivalents of each when used to make the acid addition salt; 
Neither Genberg ‘842 nor Berge and Elder even comprehend whether any of a mono-, di-, tri- or tetra-addition salt is better than any other and therefore their combination fails to teach or suggest the claimed di-addition salts;
It would require undue testing to compare the effects of the literally billions of possible acid addition salt combinations that can be formed using the CSAs and acids disclosed in Genberg ‘842 and the acids disclosed in Berge and Elder and, the only reasonable comparison that does not require testing of billions of 
in Genberg ‘842, on the other; 
Without the aid of impermissible hindsight, using the present application as a template, the skilled person would not and could not know how or why to select di-addition salts of CSAs and NDSA for testing and comparison rather than the billions of possible base-acid combinations in Genberg “842, Berge and Elder; and
The secondary reference Berge and Elder disclose even longer lists of known acids that might be used to make acid addition salts of any pharmaceutical compound but do not identify which, if any, of the salts would be particularly useful or beneficial when used with compounds such as CSA compounds having a sterol backbone and cationic groups. They also fail to identify di-addition salts of NDSA as having particularly beneficial properties compared to all the other possible acid addition salt combinations.
Applicant’s argument was considered but not persuasive for the following reasons.
First, applicant’s argument that Genberg does not teach or suggest a di-addition salt of 1,5-naphthalene disulfonic acid and CSAs, is noted.  However, the rejection is one of obviousness.  That is, it is based on the combination of the teachings of the cited references and knowledge in the pharmaceutical/chemical art at the time of the present invention.  Thus, the fact that the primary reference does not teach the specific salt is not relevant.  
In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Second, applicant argues “impermissible hindsight” reasoning.  However, any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  So long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).  See MPEP § 2145 (X.A.).
As discussed above and in previous Office Actions, 
CSAs and pharmaceutically acceptable salts thereof, including sulfonic acid salts such as, 2-napthalenesulfonate and napthalenesulfonate, are taught by Genberg;
The art teaches salt formation is useful for the optimization or modification of the physiochemical, processing, biopharmaceuticals, therapeutic properties of drugs;
Berge teaches a list of commercially marketed salts including 2-napthalenesulfonate (disclosed by Genberg) and the claimed 1,5-naphthalene sulfonic addition salt;
Berge also teaches and the skilled artisan in the pharmaceutical/chemical art would know that there is no reliable way of predicting the influence of a particular salt species on a particular drug substance except by comparison of various salts of the same drug; and
Elder teaches 
sulfonic acid salts provide significant advantages such as improved stability, processing advantages, etc.; and
that the formation of multiple protonated salts, i.e., mono-, di-, tri- etc., is based on stoichiometries.
In short, it is routine in the pharmaceutical art to make various salts of a particular drug in order to obtain ones with improved properties and testing is the only way to determine the effect of salt formation of any drug; the claimed 1,5-naphthalene disulfonic acid addition salt is one of several sulfonic acid addition salts that are utilized in the pharmaceutical art as evidenced by Berge and the formation of multiple protonated salts would depend on the amount/ratio of CSA and 1,5-naphthalene disulfonic acid as evidenced by Elder.  The motivation to use a sulfonic acid addition salt is based on the teachings by (i) Berger that said is one of a finite number of salts commercially available and (ii) Elder that said salts provide significant advantages such as, processing and stability advantages.  
Third, applicant continues to argue unexpected properties and that the cited references did not comprehend whether any of the multiple protonated salts formed is better.  According to applicant, the di-addition salts 1,5-naphthalene disulfonic acid and CSA has significantly improved purity as compared to other salts.
Salt formation of drugs is routine in the pharmaceutical art as evidenced by the cited references.  The art also teaches several advantages to salt formation (see Berge and Elder as discussed above) and that comparison of various salts of a particular drug is the only method to identify the effect of salt formation on said drug.  The fact that 
  Lastly, applicant argues vast number of salts that would have to be tested and that Berge and Elder disclose even longer lists of known acids that might be used in formation of drugs but do not specifically identify any salt useful or beneficial when used with CSA compounds having a sterol backbone and cationic groups.
However, salt formation requires the preparation of a variety of different salts of a particular compound for comparison and determination of the effect of said formation on that compound.  Again, as noted by Berger and would be obvious to the skilled artisan in the pharmaceutical art, the only way to determine the influence of a particular salt species on a particular drug substance is by comparison of various salts of said drug.

In summary, salt formation is routine in the pharmaceutical art.  The use of 1,5-naphthalene disulfonic acid in the formation of pharmaceuticals is known in the art.  The formation of multiple protonated salts based on the differing stoichiometries is also known in the art.  Therefore, the formation of the corresponding di-addition salts 1,5-naphthalene disulfonic acid and CSA and the determination of the effect of said salt formation on the property of the compound would have been within the level of skill of the ordinary artisan in the art at the time of the present invention.
As noted above, the court has held,
forming salts from known compounds are prima facie obvious. In re Williams
"The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages." Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382. Furthermore, it is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions." In re Williams, 36 F.2d 436, 438 (CCPA 1929). All found in MPEP § 2144.05(II)(A).
For these reasons, the rejection of claim 1, 6-8, 12, 14-29, 31, 34-38, 41-43 and 47-52 under 35 U.S.C. 103 over Genberg et al. (US 2013/0243842) in view of Berge et al. (J. of Pharmaceutical Sciences, 1977, cited by applicant on IDS submitted 08/18/2016) and Elder et al. (JU. Pharmaceutical Sciences, 2010, cited by applicant on IDS submitted 03/01/2018) is maintained. 

Other Matters
It is noted that claims 1, 47 and 51 as amended has duplicate recitation of “(C1-C22) aminoalkylaminocarbonyl”:

    PNG
    media_image4.png
    79
    639
    media_image4.png
    Greyscale
.  Correction is requested.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Telephone Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARBARA P BADIO whose telephone number is (571)272-0609. The examiner can normally be reached 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu-Cheng W Shen can be reached on 571-272-3157. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/BARBARA P BADIO/Primary Examiner, Art Unit 1628